RILEY, J.
Plaintiff in error sued defendant W. O. Pettit for a balance due on contract for advertising material sold and alleged to have been delivered to defendant according to terms of the contract. The contract provided for delivery to defendant, f.o.b. Dallas, Texas. Defendant denied delivery.
Plaintiff’s evidence showed by a uniform express receipt, a consignment of the material to “Bills Station, Haileyville, Oklahoma,” but the evidence wholly failed to establish defendant’s connection, if any, with the consignee.
The general rule is that delivery of goods by a consignor to a common carrier is effective as a delivery to consignee. Kuppenheimer v. Levine, 116 Okla. 50, 243 P. 182; Rose v. Woldert Gro. Co., 54 Okla. 566, 154 P. 531. The rule is n<?t applicable to the facts stated.
Affirmed.
HURST C.J., DAVISON, V.C.J., and WELCH, CORN, GIBSON, and LUTTRELL, JJ., concur.